Case 1:20-cv-23982-BB Document 1-1 Entered on FLSD Docket 09/30/2020 Page 1 of 5

“Exhibit A”
Filing # 111823203 Bediiled 08/4 4/2020, 02:28723,2M4 on FLSD Docket 09/30/2020 Page 2 of 5

IN THE CIRCUIT COURT OF THE 11TH JUDICIAL CIRCUIT
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

CEDRIC METELLUS,
Plaintiff,

V.

HOME DEPOT U.S.A., INC., CIVIL DIVISION
Defendant. CASE NO.:

Y
COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

The Plaintiff, CEDRIC METELLUS, by and through the undersigned counsel, hereby
sues the Defendant, HOME DEPOT U.S.A., INC., and alleges:

1. This is an action for damages which exceeds Thirty Thousand Dollars ($30,000.00)
exclusive of interest and costs, and otherwise within this Court’s jurisdictional limits.

a At all times material hereto, the Plaintiff, CEDRIC METELLUS, was and is a
resident of Broward County, Florida, and is otherwise sui juris.

3. At all times material hereto, the Defendant, HOME DEPOT U.S.A., INC., was
and is a Florida Corporation organized under the Laws of the State of Florida and doing business
in Miami, Miami-Dade County, Florida.

4. Venue is proper in this County in that the Defendant does business in Miami-Dade
County, Florida, and/or all of the acts complained of herein occurred in Miami-Dade County,
Florida.

5. That on or about June 27, 2019, the Plaintiff, CEDRIC METELLUS, was a
business invitee of the Defendant, HOME DEPOT U.S.A., INC.’s premises located at 2999

Southwest 32nd Avenue, Miami, Florida 33133.
Case 1:20-cv-23982-BB Document 1-1 Entered on FLSD Docket 09/30/2020 Page 3 of 5

NEGLIGENCE CLAIM AGAINST HOME DEPOT U.S.A., INC.

Plaintiff re-alleges and restates the allegations in paragraphs | through 5 as if fully set forth
herein.

6. That at all times material hereto, and specifically on June 27, 2019, Defendant,
HOME DEPOT USS.A., INC., owned, managed, controlled, operated, and/or maintained the
premises located at 2999 Southwest 32nd Avenue, Miami, Florida 33133, in Miami-Dade County.

7. That on or about June 27, 2019, the Plaintiff, CEDRIC METELLUS, was lawfully

in Defendant, HOME DEPOT U.S.A., INC.’s premises, when he tripped and fell.

8. That the Defendant owed to its business invitees a duty to provide a reasonably safe
environment.
9. That the Defendant, its agents, servants or employees, breached its duty owed to

the Plaintiff by negligently maintaining its premises in the following manner:

a. By failing to maintain the floor of the premises in a reasonably safe
condition, to wit, allowing objects such as metal pipes and/or other objects on the floor, and to
prevent dangerous conditions from occurring; and/or

b. By failing to warn of the dangerous condition that existed at the time of the
Plaintiff's incident; and/or

c. Failing to place barricades, wet floor signs, or other marking devices
utilized to alert customers such as the Plaintiff of the dangerous condition that existed at the time
of Plaintiff's incident; and/or

d. By failing to remove said metal pipes or other similar objects from the floor

of the premises; and/or
Case 1:20-cv-23982-BB Document 1-1 Entered on FLSD Docket 09/30/2020 Page 4 of 5

e. By failing to correct the hazardous condition of the premises when the
Defendant knew or should have known that the general public visits said premises and specifically
the Plaintiff herein; and/or

f. Was otherwise negligent in the care, maintenance, and upkeep of the
premises, and specifically by allowing metal pipes and/or a similar object to be left on the floor
of the premises so as to cause the Plaintiff's injury.

10. That the Defendant knew or in the exercise of reasonable care should have known
of the existence of the hazardous and dangerous condition which constituted a dangerous condition
to the Plaintiff, and the condition had existed for a sufficient length of time that the Defendant
knew or should have known of the condition and could have easily remedied it; and/or

11, That the hazardous and dangerous condition which constituted a dangerous
condition to the Plaintiff occurred with such frequency that owner should have known of its
existence.

12. Asadirect and proximate result of the aforementioned negligence of the Defendant,
HOME DEPOT U.S.A., INC., the Plaintiff, CEDRIC METELLUS, tripped on a metal pipe
and/or a similar substance that had accumulated on the floor and sustained severe, grievous and
permanent injuries, physical and mental pain and suffering, disability, physical impairment,
disfigurement, mental anguish, inconvenience, loss of capacity for the enjoyment of life, loss of
earnings and impairment of earning capacity and/or permanent aggravation of a pre-existing
condition, and further incurred hospital bills, medical bills, and/or other bills as a result of said
injuries; said injuries are either permanent or continuing in their nature and the Plaintiff, CEDRIC

METELLUS, will suffer the losses into the future.
Case 1:20-cv-23982-BB Document 1-1 Entered on FLSD Docket 09/30/2020 Page 5of5

WHEREFORE, Plaintiff, CEDRIC METELLUS, hereby demands judgment for
damages, costs and interest from the Defendant, HOME DEPOT U.S.A., INC., together with
whatever other relief the Court deems just and appropriate.

DEMAND FOR JURY TRIAL
The Plaintiff, CEDRIC METELLUS, hereby demands trial by jury of all issues so triable

as a matter of right.

Dated: August 14, 2020

RUBENSTEIN LAW, P.A.

Attorneys for Plaintiff

9130 S. Dadeland Blvd, PH

Miami, FL 33156

Tel: (305) 661-6000

Fax: (305) 517-3160

Email: ramon@rubensteinlaw.com
ksalazar@rubensteinlaw.com
eservice@rubensteinlaw.com

By: _/s/ Ramon Crego
Ramon Crego

Florida Bar No.: 91379
